 In theMatter of PRECISIONMANUFACTURINGCO.,'EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 7-RC-731.Decided February 3, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tions of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees at the Employer's West Branch, Michigan, plant,excluding office and clerical employees, guards,2 foremen and othersupervisors as defined in the Act.5.The Employer contends that the petition should be dismissedwithout prejudice because a substantial and representative number'The name appears as amended at the hearing.2 The duties of the employees employed under the classification of "guard" appear prin-cipally to be the dutiesof janitorial workers.As they spend the major portion of theirtime in the performance of such janitorial duties,they arenot guards within the meaningof the Actand therefore will be included in the unit. SeeSteelweld Equipment Company,Inc.,76 NLRB 831.88 NLRB No. 103.509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees is not employed at the present time and that, therefore,an election at this time would be inappropriate.The Employer, a Michigan corporation, and 1 of 4 wholly ownedsubsidiaries of the Miller Manufacturing Company, is engaged atWest Branch, Michigan, in the. manufacture of automotive servicetools and equipment. Its present plant and equipment, valued atapproximately $575,000, was constructed with a view toward ultimateemployment of from 175 to 200 production and maintenance em-ployees.However, when the Employer commenced manufacturingoperations sometime in April 1949, accumulated inventories of manu-factured products in the possession of the parent concern and an un-anticipated depressed market made it desirable for the Employer tolimit its manufacturing operations to the production of parts neces-sary to keep an inventory of some 600 items in balance.3 Because ofsuch limited operations, employees at the West Branch plant at notime exceeded 18 in number, employed in some 13 of 33 classifications;at the time of the hearing in November 1949 the number had beenreduced to 9, exclusive of 3 employees classified as guards.The Em-ployer's president testified that due to a steady reduction in the sizeof the inventory of manufactured items and the known volume of itscurrent orders, it will definitely have to expand its operations com-mencing January 1950, and enter upon the manufacture of completeitems, making full use of existing facilities. It expects, therefore, toemploy a.minimum of 65 employees by April 1950.4 The witness alsotestified that the Employer expects to have its full complement of175 to 200 employees by the end of 1950, but admitted that this ob-jective, as well as its planned acquisition of additional equipment,was entirely dependent on business conditions..Under the circumstances, and upon the basis of the Employer'sreasonable expectations, it appears that the Employer will have asubstantial and representative number of employees employed byApril 1950:5However, its expectations beyond such period are whollyuncertain and speculative being contingent on unpredictable factorsin the industrial picture. In view thereof, we shall not dismiss thepetition, as requested by the Employer, but shall provide that anelection be held during the month of April 1950, or on such earlier3Monthly productionof such partshave amountedto approximately$15,000in valuewhereas monthly sales have totaled $100,000.* The testimony also indicated that the Employermight be able with a working forceof about 50 employees to producesufficientgoods to meetthe current demands of itscustomers.5Although the Employerestimatesthat it willhave a substantial and representativenumber ofemployees by April 1950,italso appearsthat it mayachieve its objectivebefore that time, becauseof its statedability tohire and train as many as 25 to 30employees each month. PRECISION MANUFACTURING CO.511date, to be selected by the Regional Director, as it shall appear thata substantial and representative number of employees are then em-ployed.'Eligibility shall be determined by the payroll period im-mediately preceding the issuance of a notice of election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to instructions set forth in paragraph numbered 5,above, under the direction and supervision of the Regional Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations, among the employees in the unit found appropriate in para-graph numbered 4, above, who are employed during the payroll periodimmediately preceding the date of the issuance of a notice of election,including employees who do not work during said payroll periodbecause they are ill or on vacation or temporarily laid off, but ex-cluding those employees who thereafter quit or are discharged forcause and are not rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO).SeeWaite Carpet Company,85 NLRB 1130.